







--------------------------------------------------------------------------------











SECURITIES PURCHASE AGREEMENT




by and between





FUELCELL ENERGY, INC.


and




NRG ENERGY INC.
July 30, 2014



--------------------------------------------------------------------------------








7140498v.6

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE 1
PURCHASE AND SALE OF SECURITIES
1
1.1
Purchase and Sale of Securities
1
1.2
Payment
2
1.3
Adjustment
2
1.4
Closing Date
2
1.5
Additional Purchaser Deliveries at the Closing
2
1.6
Additional Company Deliveries at the Closing
2
 
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2
2.1
Organization and Qualification
3
2.2
Authorization; Enforcement
3
2.3
Capitalization
3
2.4
Issuance of Securities
4
2.5
No Conflicts; Government Consents and Permits
4
2.6
SEC Documents, Financial Statements
5
2.7
Disclosure Controls and Procedures
5
2.8
Accounting Controls
6
2.9
Absence of Litigation
6
2.10
Intellectual Property Rights
6
2.11
No Material Adverse Change
7
2.12
Taxes
7
2.13
Real and Personal Property
8
2.14
Material Contracts
8
2.15
Employee Benefit Plans; Employee Matters
8
2.16
Environmental Laws
9
2.17
Compliance with Law
9
2.18
Insurance
9
2.19
Foreign Corrupt Practices
9
2.20
Related Party Transactions
9
2.21
No Conflicting Registration Rights
10
2.22
NASDAQ
10
2.23
Investment Company
10
2.24
Acknowledgment Regarding Purchaser's Purchase of Securities
10
2.25
Accountants
10
2.26
No Manipulation of Stock
10
2.27
Form S-3 Eligibility
11
2.28
Vote Required
11
2.29
Board Approval
11
2.30
Sarbanes-Oxley Act
11


- i -
7140498v.6

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
2.31
Books and Records
11
2.32
Transfer Taxes
11
2.33
Fees
11
 
 
 
ARTICLE 3
PURCHASER'S REPRESENTATIONS AND WARRANTIES
11
3.1
Investment Purpose
11
3.2
Purchaser Status; Questionnaires
12
3.3
Reliance on Exemptions
12
3.4
Information
12
3.5
Acknowledgement of Risk
12
3.6
Governmental Review
13
3.7
Transfer or Resale
13
3.8
Legends
13
3.9
Authorization; Enforcement
14
3.10
No Short Sales
14
3.11
Brokers
14
 
 
 
ARTICLE 4
COVENANTS
14
4.1
Reporting Status and Public Information
14
4.2
Financial Information
15
4.3
Securities Laws Disclosure; Publicity
15
4.4
Covenants Pending Closing
15
4.5
Limits on Additional Issuances
16
4.6
Sales by Purchaser
16
4.7
Further Assurances
16
4.8
Consents and Approvals
16
4.9
Form D and Blue Sky
16
4.10
Efforts to Satisfy Conditions
16
4.11
Use of Proceeds
16
4.12
Expenses
16
4.13
Indemnification
16
4.14
Director Designation Rights
17
4.15
Standstill
19
 
 
 
ARTICLE 5
CONDITIONS TO CLOSING
20
5.1
Conditions to Obligations of the Company
20
5.2
Conditions to Purchaser's Obligations at the Closing
21
 
 
 
ARTICLE 6
REGISTRATION RIGHTS
22


7140498v.6
- ii -

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page
 
 
 
6.1
Initial Registration
22
6.2
Later Demand Registrations
22
6.3
Ineligibility for Form S-3
23
6.4
Related Obligations
23
6.5
Obligations of the Holder
28
6.6
Expenses of Registration
29
6.7
Indemnification
29
6.8
Assignment and Transfer
31
6.9
Amendment and Waiver of Registration Rights
31
6.10
Lock-Up Period
32
 
 
 
ARTICLE 7
MISCELLANEOUS
32
7.1
Termination
32
7.2
Effect of Termination
32
7.3
Governing Law; Jurisdiction
32
7.4
Counterparts; Signatures by Facsimile or Email
32
7.5
Headings
33
7.6
Severability
33
7.7
Entire Agreement; Amendments; Waiver
33
7.8
Notices
33
7.9
Successors and Assigns
34
7.10
Third Party Beneficiaries
34
7.11
No Strict Construction
35
7.12
Equitable Relief
35
7.13
Survival of Representations and Warranties
35
7.14
Limitation on Enforcement of Remedies
35
7.15
Aggregation of Stock
35
7.16
Reproduction of Documents
35
7.17
Lost, etc. Certificates Evidencing Securities; Exchange
35
7.18
Draftsmanship
36
 
 
 
EXHIBIT A -
DEFINITIONS
 
EXHIBIT B -
DISCLOSURE SCHEDULES
 
EXHIBIT C -
FORM OF WARRANT
 


7140498v.6
- iii -

--------------------------------------------------------------------------------




SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of July 30,
2014, is made by and between FUELCELL ENERGY, INC., a Delaware corporation (the
"Company"), and NRG ENERGY, INC., a Delaware corporation, together with its
permitted transferee (the "Purchaser"). Capitalized terms used herein and not
otherwise defined have the meanings given to them in Exhibit A.
RECITALS:
A.The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act and/or Regulation D under the Securities Act or
Regulation S thereunder.
B.    The Purchaser desires to purchase and the Company desires to sell, subject
to the terms and conditions stated in this Agreement, shares of Common Stock
which is equal to $35.0 million divided by the per share closing NASDAQ market
price on the trading day immediately preceding the Closing.
C.    As set forth herein, the Company has agreed to provide certain
registration rights with respect to the Shares and Warrant Shares under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.
AGREEMENT
In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:

7140498v.6



--------------------------------------------------------------------------------




ARTICLE 1    

PURCHASE AND SALE OF SECURITIES
1.1    Purchase and Sale of Securities. Subject to the terms and conditions set
forth in this Agreement and to the conditions set forth herein, and in reliance
upon the Company's and the Purchaser's representations set forth herein, at the
Closing, the Company will issue and sell to the Purchaser, and the Purchaser
will purchase from the Company 14,644,352 shares of Common Stock (each a "Share"
and collectively, the "Shares"), free and clear of any Liens. At the Closing,
the Purchaser shall pay the Company, as consideration for the Shares, cash in an
amount equal to $35,000,000 in the aggregate (the "Purchase Price") for a per
share purchase price of $2.39 which is equal to the per share closing NASDAQ
market price on the trading date immediately preceding the Closing (the "Per
Share Purchase Price"). The Per Share Purchase Price is the consolidated closing
bid price of one share of the Company's Common Stock on NASDAQ immediately
preceding the entering of this Agreement. In addition, at the Closing, for no
additional consideration, the Company will issue a warrant to the Purchaser in
the form attached hereto as Exhibit C (the "Warrant") to purchase, at a price of
$3.35 per share, up to 2,000,000 additional shares of Common Stock (the "Warrant
Shares") subject to the terms and conditions of the Warrant.
1.2    Payment. At the Closing, the Purchaser shall pay the Purchase Price by
wire transfer of immediately available funds, in US dollars, in accordance with
wire instructions provided by the Company to the Purchaser prior to the Closing.
The Company (i) will instruct its transfer agent to deliver to the Purchaser at
Closing a certificate evidencing the Shares registered in the name of the
Purchaser (or, if requested by Purchaser, the Shares in book entry form), or in
the name of a nominee designated by the Purchaser and, (ii) issue the Warrant
registered in the name of the Purchaser or in the name of a nominee designated
by the Purchaser, in both cases against delivery of the Purchase Price on the
Closing Date.
1.3    Adjustment. The number of Shares to be purchased by the Purchaser at the
Closing pursuant to Sections 1.1 and 1.2 and the Per Share Purchase Price (as
well as the Warrant Shares and related terms of the Warrant) shall be
proportionately adjusted for any subdivision or combination of Common Stock (by
stock split, reverse stock split, dividend, reorganization, recapitalization or
otherwise).
1.4    Closing Date. The closing of the transaction contemplated by this
Agreement (the "Closing") will take place on the date hereof or such other date
and time as shall be agreed in writing by the Company and the Purchaser, unless
this Agreement has been earlier terminated pursuant to its terms (the actual
time and date of the Closing being referred to herein as the "Closing Date").
The Closing will be held at the offices of Patterson Belknap Webb & Tyler LLP,
1133 Avenue of the Americas, New York, New York 10036 or at such other time and
place as shall be agreed upon by the Company and the Purchaser. At the Closing,
the Company and the Purchaser shall make certain deliveries, as specified in
Sections 1.2, 1.5 and 1.6, and all such deliveries, regardless of chronological
sequence, shall be deemed to occur

7140498v.6
- 2 -

--------------------------------------------------------------------------------




contemporaneously and simultaneously on the occurrence of the last delivery and
none of such deliveries shall be effective until the last of the same has
occurred.
1.5    Additional Purchaser Deliveries at the Closing. At the Closing, the
Purchaser shall deliver to the Company, subject to Section 1.2, the
certificates, agreements, instruments and other documents referred to in Section
5.1.
1.6    Additional Company Deliveries at the Closing. At the Closing, the Company
shall deliver to the Purchaser, subject to Section 1.2, the certificates,
opinions, agreements, instruments and other documents referred to in Section
5.2.
ARTICLE 2    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as specifically contemplated by this Agreement or as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof,
the Company hereby represents and warrants as follows:
2.1    Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. The Company owns all of the capital stock or
membership interests of each Subsidiary free and clear of any and all Liens, and
all of the outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. The Company and each of its Subsidiaries is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not be reasonably likely to have a Material Adverse
Effect and, to the Company's knowledge, no proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit
or curtail, such corporate power and authority or qualification.
2.2    Authorization; Enforcement. The Company has all requisite corporate power
and corporate authority to enter into and to perform its obligations under this
Agreement (and each of the other agreements entered into by the parties hereto
in connection with the Offering) (collectively, the "Related Agreements"), to
consummate the transactions contemplated hereby and thereby and to issue the
Shares in accordance with the terms hereof and thereof. The execution, delivery
and performance of this Agreement and the Related Agreements by the Company and
the consummation by it of the transactions contemplated hereby and thereby in
accordance with the respective terms hereof and thereof (including the issuance
of the Shares) have been duly authorized by all necessary corporate proceedings
on the part of the Company. This Agreement and the Related Agreements have been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency,

7140498v.6
- 3 -

--------------------------------------------------------------------------------




reorganization, or moratorium or similar laws affecting creditors' and
contracting parties' rights generally and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by applicable laws or public policy underlying such
laws.
2.3    Capitalization.
(a)    The authorized capital stock of the Company consists of 400,000,000
shares of its Common Stock and 250,000 shares of preferred stock, par value
$0.01 per share (the "Preferred Stock"). As of the date hereof, the issued and
outstanding shares of capital stock of the Company consisted of 269,313,119
shares of Common Stock and 64,020 shares of Preferred Stock.
(b)    All the outstanding shares of capital stock of Common Stock have been
duly and validly issued and are fully paid and non‑assessable, and were issued
in accordance with the registration or qualification requirements of the
Securities Act and any relevant state securities laws or pursuant to valid
exemptions therefrom.
(c)    On the Closing Date, except as disclosed in the SEC Documents or on
Section 2.3 of the Disclosure Schedules, there will be no shares of Common Stock
or any other equity security of the Company issuable upon conversion, exchange
or exercise of any security of the Company or any of its Subsidiaries, nor will
there be any rights, options, calls or warrants outstanding or other agreements
to acquire shares of Common Stock or capital stock of any Subsidiary nor will
the Company or any of its Subsidiaries be contractually obligated to purchase,
redeem or otherwise acquire any of their respective outstanding shares. Except
as disclosed in the SEC Documents, no stockholder of the Company is entitled to
any preemptive or similar rights to subscribe for shares of capital stock of the
Company and no stockholder of the Company has any rights, contractual or
otherwise, to designate members of the Company's Board of Directors (the
"Board"), other than in accordance with the DGCL. Except as disclosed in the SEC
Documents, there are no stockholder, voting or other agreements relating to the
rights and obligations of the Company's stockholders.
(d)    The Company's Certificate of Incorporation (the "Certificate of
Incorporation"), as in effect on the date hereof, and the Company's Bylaws (the
"Bylaws") as in effect on the date hereof, are each filed as exhibits to the SEC
Documents.
2.4    Issuance of Securities. The Securities are duly authorized and, upon
issuance, sale and delivery as contemplated by this Agreement (or the Warrant,
as applicable), will be validly issued, fully paid and non‑assessable securities
of the Company, free and clear of any and all Liens, other than restrictions on
transfer imposed by federal or state securities laws. Assuming the accuracy of
all representations and warranties of the Purchaser set out in Article 3, the
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act and all applicable "blue sky" laws.

7140498v.6
- 4 -

--------------------------------------------------------------------------------




2.5    No Conflicts; Government Consents and Permits.
(a)    The execution, delivery and performance of this Agreement and the Related
Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including the issuance of the
Securities) will not (i) conflict with or result in a violation of any provision
of its Certificate of Incorporation or Bylaws; (ii) except as described or
referred to in Section 2.5(a) of the Disclosure Schedules, violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of notice, consent, termination, amendment,
acceleration or cancellation of, any agreement, indenture, or instrument to
which the Company or any of its Subsidiaries is a party, or (iii) subject to
receipt of the Required Approvals, result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or any of its Subsidiaries, except in the case of clauses (ii) and
(iii) only, for such conflicts, breaches, defaults and violations as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. Except as set forth in Section 2.5(a) of the Company Disclosure
Schedule, the execution, delivery and performance of this Agreement and the
Related Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including the issuance of the
Shares) will not be deemed a change of control under any agreement, instrument
or indenture to which the Company or any of its Subsidiaries is a party.
(b)    The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement or any of the Related
Documents in accordance with the terms hereof and thereof, or to issue and sell
the Securities in accordance with the terms hereof and thereof, other than such
as have been made or obtained, and except for (i) the registration of the Shares
and the Warrant Shares under the Securities Act pursuant to Section 6 hereof,
(ii) any filings required to be made under U.S. federal or state or foreign
securities laws, or (iii) any filings or notifications required by the NASDAQ
Global Market ("NASDAQ" and collectively, the "Required Approvals").
(c)    Each of the Company and its Subsidiaries have all franchises, permits,
licenses, and any similar authority necessary for the conduct of its business as
now being conducted by it as described in the SEC Documents, except for such
franchise, permit, license or similar authority, the lack of which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect ("Material Permits"). Neither the Company nor any of its
Subsidiaries has received any actual notice of any proceeding relating to
revocation or modification of any Material Permit.
2.6    SEC Documents, Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules

7140498v.6
- 5 -

--------------------------------------------------------------------------------




thereto and documents (other than exhibits) incorporated by reference therein,
being hereinafter referred to as the "SEC Documents") on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Document prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the Financial Statements and the
related notes complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements and the related notes have been
prepared in accordance with accounting principles generally accepted in the
United States, consistently applied, during the periods involved (except (i) as
may be otherwise indicated in the Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
SEC's rules and instructions for Reports on Form 10‑Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).
2.7    Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed quarterly or annual
periodic report under the Exchange Act (such date, the "Evaluation Date"). The
Company presented in its most recently filed quarterly or annual periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal controls (as such term is
defined in Item 307(b) of Regulation S‑K under the Exchange Act) or, to the
Company's knowledge, in other factors that could significantly affect the
Company's internal controls.
2.8    Accounting Controls. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management's general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management's general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

7140498v.6
- 6 -

--------------------------------------------------------------------------------




2.9    Absence of Litigation. Except as disclosed in the SEC Documents, there is
no action, suit, proceeding or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the Company's knowledge, threatened against the Company or any of its
Subsidiaries that if determined adversely to the Company or any of its
Subsidiaries would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries, nor any director or officer
thereof is, or within the last ten years has been, the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty relating to the Company. There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company or any of its
Subsidiaries or any director or officer thereof. The Company has not received
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act and,
to the Company's knowledge, the SEC has not issued any such order.
2.10    Intellectual Property Rights.
(a)    The Company and its Subsidiaries own, or have sufficient rights to use
and otherwise exercise and exploit and license, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, licenses and other similar rights necessary or material for use in
connection with their respective businesses as currently being conducted as
described in the SEC Documents, as previously conducted and as proposed to be
conducted in the SEC Documents (collectively, the "Intellectual Property
Rights"), except where the failure to own or license such Intellectual Property
Rights would not, individually or in the aggregate, be reasonably likely to have
a Material Adverse Effect. Except as set forth in the SEC Documents, neither the
Company nor any Subsidiary has received any notice (including any offer of a
license) that any past, current or proposed activity of (or any Intellectual
Property Rights used, exploited or exercised by) the Company or any Subsidiary
may violate or infringe upon the rights of any Person and neither has any reason
to anticipate that any such notice may be forthcoming (or that there is or may
be any basis therefor). Except as set forth in the SEC Documents, to the
knowledge of the Company, all of the Intellectual Property Rights are
enforceable and there is no existing or expected material infringement (or
challenge) by another Person of (or to) any of the Intellectual Property Rights.
To the Company's knowledge, no present or former employee, officer or director
of the Company or any of its Subsidiaries, or agent or outside contractor of the
Company or any of its Subsidiaries, holds any right, title or interest, directly
or indirectly, in whole or in part, in or to any Intellectual Property Rights,
except those formally assigned or transferred to the Company by such employees.
The Company does not believe it is or will be necessary to utilize any
inventions of any of its employees (or people it currently intends to hire) made
prior to their employment by the Company, except those formally assigned or
transferred to the Company by such employees.
(b)    To the Company's knowledge: (i) no trade secret of the Company or any of
its Subsidiaries has been used, disclosed or appropriated to the detriment of
the Company or any of its Subsidiaries for the benefit of any Person other than
the Company or its Subsidiaries; and (ii) no employee, independent contractor or
agent of the Company or any of its Subsidiaries has misappropriated any trade
secrets or other confidential information of any other Person in the

7140498v.6
- 7 -

--------------------------------------------------------------------------------




course of the performance of his or her duties as an employee, independent
contractor or agent of the Company or its Subsidiaries, except in the cases of
clauses (i) and (ii) as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.
2.11    No Material Adverse Change. Since October 31, 2013, except as disclosed
in the SEC Documents or has occurred in the ordinary course of business, there
has been no (i) change, circumstance, development or event which, individually
or in the aggregate, is reasonably likely to have a Material Adverse Effect,
(ii) declaration, setting aside or payment of any dividend or other distribution
with respect to the capital stock of the Company, (iii) issuance of capital
stock (other than pursuant to (1) the exercise of options, warrants, or
convertible securities outstanding at such date or (2) employee benefit plans)
or options, warrants or rights to acquire capital stock (other than the rights
granted (1) to the Purchaser hereunder or (2) pursuant to employee benefit
plans), (iv) material loss, destruction or damage to any property of the Company
or any of its Subsidiaries, whether or not insured, (v) acceleration of any
indebtedness for borrowed money or the refunding of any such indebtedness,
(vi) labor trouble involving the Company or any of its Subsidiaries or any
material change in their personnel or the terms and conditions of employment,
(vii) waiver of any valuable right in favor of the Company or any of its
Subsidiaries, (viii) loan or extension of credit to any officer of the Company
or any of its Subsidiaries or to any employee of the Company or any of its
Subsidiaries in an amount in excess of $25,000 or (ix) acquisition or
disposition of any material assets (or any contract or arrangement therefor), or
any other material transaction by the Company or any of its Subsidiaries
otherwise than for fair value in the ordinary course of business. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.
2.12    Taxes. The Company and its Subsidiaries have filed (or have obtained an
extension of time within which to file) all necessary federal, state and foreign
income and franchise tax returns and has paid all taxes shown as due on such tax
returns, except where the failure to so file or the failure to so pay would not,
individually or in the aggregate, have a Material Adverse Effect. Each of the
Company and its Subsidiaries has complied in all material respects with all
applicable legal requirements relating to the payment and withholding of taxes
and, within the time and in the manner prescribed by law, has withheld from
wages, fees and other payments and paid over to the proper governmental or
regulatory authorities all amounts required.
2.13    Real and Personal Property. The Company and its Subsidiaries have good
and marketable title to, or have valid rights to lease or otherwise use, all
items of real and personal property that are material to the business of the
Company and its Subsidiaries, free and clear of all liens, encumbrances, claims
and defects and imperfections of title except those that (i) do not materially
interfere with the use of such property by the Company and its Subsidiaries or
(ii) would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.

7140498v.6
- 8 -

--------------------------------------------------------------------------------




2.14    Material Contracts.
(a)    Except for contracts filed as exhibits to the SEC Documents ("Material
Contracts") and except for this Agreement and the Related Agreements, the
Company does not have any agreements, contracts and commitments that are
material to the business, financial condition, assets, prospects or operations
of the Company or any of its Subsidiaries that would be required to be filed
under the Exchange Act.
(b)    The Company is not in material default under or in violation of, nor to
the Company's knowledge, is there any valid basis for any claim of default under
or violation of, any Material Contract.
(c)    All agreements, contracts and commitments required to be filed by the
Company under the Exchange Act or the Securities Act in the two years prior to
Closing have been filed in a timely manner with the SEC.
2.15    Employee Benefit Plans; Employee Matters. The consummation of the
transactions contemplated by this Agreement and the Related Agreements will not
(i) entitle any current or former employee or other service provider of the
Company or any of its Subsidiaries to severance benefits or any other payment,
compensation or benefit (including forgiveness of indebtedness), except as
expressly provided by this Agreement, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation or benefit due any such employee
or service provider, alone or in conjunction with any other possible event
(including termination of employment). The Company and its Subsidiaries are in
compliance in all material respects with all currently applicable laws and
regulations respecting employment, discrimination in employment, terms and
conditions of employment, wages, hours and occupational safety and health and
employment practices, and is not engaged in any unfair labor practice. To the
Company's knowledge, no employees of the Company or its Subsidiaries are in
material violation of any term of any material employment contract, patent
disclosure agreement, noncompetition agreement, or any restrictive covenant to a
former employer relating to the right of any such employee to be employed by the
Company (or its Subsidiaries) because of the nature of the business conducted or
presently proposed to be conducted by the Company or its Subsidiaries or to the
use of trade secrets or proprietary information of others. No Named Executive
Officer of the Company or any of its Subsidiaries has given written notice to
the Company or its Subsidiaries, and the Company is not otherwise aware, that
any such Named Executive Officer intends to terminate his or her employment with
the Company or any of its Subsidiaries.
2.16    Environmental Laws. The Company is not in violation of any applicable
statute, law or regulation relating to the environment or occupational health
and safety, violation of which would, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect. None of the premises or any
properties owned, occupied or leased by the Company or any of its Subsidiaries
have been used by the Company or any of its Subsidiaries, or to the Company's
knowledge, by any other Person to manufacture, treat, store, or dispose of any
substance that have been designated to be a "hazardous substance" under
applicable

7140498v.6
- 9 -

--------------------------------------------------------------------------------




environmental laws in violation of any applicable environmental laws, violation
of which would, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.
2.17    Compliance with Law. Neither the Company nor any of its Subsidiaries is
in violation of any laws, ordinances, governmental rules or regulations to which
it is subject, including ,without limitation laws or regulations relating to the
environment or to occupational health and safety, except for violations that
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect, and no material expenditures are known to be or
expected to be required in order to cause its current operations or properties
to comply with any such law, ordinances, governmental rules or regulations.
2.18    Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary for a company (i) in
the business and stage of development and locations in which the Company or any
of its Subsidiaries are engaged and (ii) with the resources of the Company and
its Subsidiaries. The Company has not received any written notice that the
Company or its Subsidiaries will not be able to renew its existing insurance
coverage as and when such coverage expires. All of such policies are in full
force and effect and are valid and enforceable in accordance with their terms,
and the Company has complied with all material terms and conditions of such
policies, including premium payments. The Company believes it will be able to
obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.
2.19    Foreign Corrupt Practices. Neither the Company or any of its
Subsidiaries, nor to the Company's knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made or
received any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to or from any foreign or domestic government official or
employee.
2.20    Related Party Transactions. Except with respect to the transactions that
are contemplated hereby or in the Related Agreements and except with respect to
transactions involving amounts less than $120,000, all transactions, including,
without limitation, any contract, agreement or other arrangement providing for
the furnishing of services, providing for rental of real estate or personal
property or otherwise involving payments or obligations, that have occurred
between or among the Company, on the one hand, and any of its officers or
directors, or any Affiliate or Affiliates of any such executive officer or
director, on the other hand, prior to the date hereof have been disclosed in the
SEC Documents in accordance with the requirements of Item 404 of Regulation S‑K
under the Securities Act.
2.21    No Conflicting Registration Rights. No Person other than the Purchaser
has the right to prohibit, delay or suspend the Company from filing the
Registration Statement

7140498v.6
- 10 -

--------------------------------------------------------------------------------




and fully performing its obligations with respect thereto as contemplated
hereunder. The granting and performance of the registration rights under this
Agreement will not violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company or any of its Subsidiaries is a party.
2.22    NASDAQ. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act, and is listed on NASDAQ, and trading in the Common Stock has not
been suspended and the Company has taken no action designed to, or that is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ. To the
Company's knowledge, the Company and the Common Stock meet the criteria for
continued listing and trading on NASDAQ.
2.23    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an "investment company" as such
term is defined in the Investment Company Act of 1940, as amended (the
"Investment Company Act"). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
2.24    Acknowledgment Regarding Purchaser's Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm's length purchaser with respect to this Agreement and the Related
Agreements and the transactions contemplated hereby and thereby. The Company
further acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity with respect to the
Company) with respect to this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby and any advice given by the
Purchaser or any of its respective representatives or agents to the Company in
connection with this Agreement and the Related Agreements and the transactions
contemplated hereby and thereby is merely incidental to the Purchaser's purchase
of the Securities. The Company further represents to the Purchaser that the
Company's decision to enter into this Agreement and the Related Agreements has
been based on the independent evaluation of the transactions contemplated hereby
and thereby by the Company and its representatives.
2.25    Accountants. KPMG LLP has advised the Company that it is, and to the
best knowledge of the Company it is, an independent accountant as required by
the Sarbanes-Oxley Act of 2002, the Securities Act and the Exchange Act and the
rules and regulations promulgated thereunder.
2.26    No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly, any action outside the ordinary course of business
designed to or that might reasonably be expected to cause or result in unlawful
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.
2.27    Form S-3 Eligibility. The Company is eligible to register the resale of
its Common Stock by the Purchaser under Form S-3 promulgated under the
Securities Act.

7140498v.6
- 11 -

--------------------------------------------------------------------------------




2.28    Vote Required. No vote of the holders of any class or series of the
Company's capital stock, including the Common Stock, is necessary to approve the
issuance of the Securities and any other transactions contemplated by this
Agreement or the Related Agreements.
2.29    Board Approval. The Board, at a meeting duly called and held, has
(a) determined that the Offering is fair to, advisable and in the best interests
of the Company and the stockholders of the Company, and (b) approved the
Offering and this Agreement and the Related Agreements.
2.30    Sarbanes-Oxley Act. The Company is in material compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002, and any and all
applicable rules and regulations promulgated by the SEC thereunder.
2.31    Books and Records. The books of account, minute books, stock record
books and other records of the Company and its Subsidiaries are complete and
correct in all material respects and have been maintained in accordance with
sound business practices and the requirements of Section 13(b)(2) of the
Exchange Act, including an adequate system of internal controls.
2.32    Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.
2.33    Fees. The Company has taken no action that would give rise to any claim
by any Person for brokerage commissions, placement agent's fees or similar
payments relating to this Agreement or the transactions contemplated hereby.
ARTICLE 3    

PURCHASER'S REPRESENTATIONS AND WARRANTIES
The Purchaser represents and warrants to the Company as follows:
3.1    Investment Purpose. The Purchaser is purchasing the Securities for its
own account for investment and not with a present view toward the public sale or
distribution thereof and has no intention of selling or distributing any of such
Securities or any arrangement or understanding with any other Persons regarding
the sale or distribution of such Securities except as contemplated by this
Agreement or the Related Agreements and in compliance with the Securities Act.
The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in accordance with the
provisions of this Agreement or the Related Agreements and in compliance with
applicable securities laws. In making the representation herein, however, the
Purchaser does not agree to hold any of the Securities for any

7140498v.6
- 12 -

--------------------------------------------------------------------------------




minimum or other specified term and reserves the right to dispose of the
Securities at any time in compliance with the Securities Act.
3.2    Purchaser Status; Questionnaires. At the time Purchaser was offered the
Securities, it was, and at the date hereof it is an "accredited investor" within
the meaning of Rule 501 of Regulation D.
3.3    Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from or
non-application of the registration requirements of United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.
3.4    Information. The Purchaser acknowledges that it has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, businesses, properties, management and
prospects sufficient to enable it to evaluate its investment, including, without
limitation, the Company's SEC Documents, and the Purchaser has had the
opportunity to review the SEC Documents; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
due diligence investigation conducted by such Purchaser or any of its advisors
or representatives shall modify, amend or affect such Purchaser's right to rely
on the Company's and its Subsidiaries representations, warranties and covenants
contained herein or in the Related Agreements.
3.5    Acknowledgement of Risk.
(a)    The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation,
(i) the Company has a history of operating losses and requires substantial funds
in addition to the proceeds from the sale of the Securities; (ii) an investment
in the Company is speculative, and only the Purchaser who can afford the loss of
their entire investment should consider investing in the Company and the
Securities; (iii) the Purchaser may not be able to liquidate its investment;
(iv) transferability of the Securities is limited; (v) in the event of a
disposition of the Securities, the Purchaser could sustain the loss of its
entire investment; and (vi) the Company has not paid any dividends on its Common
Stock since inception and does not anticipate the payment of dividends in the
foreseeable future. Such risks are more fully set forth in the SEC Documents.
(b)    The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities.

7140498v.6
- 13 -

--------------------------------------------------------------------------------




(c)    The Purchaser has, in connection with the Purchaser's decision to
purchase the Securities and with respect to all matters relating to this
Agreement and the Related Agreements and the transactions contemplated hereby
and thereby, relied solely upon the advice of such Purchaser's own counsel and
has not relied upon or consulted any counsel to the Company.
3.6    Governmental Review. The Purchaser understands that no United States
federal or state or foreign agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities or an investment therein.
3.7    Transfer or Resale. The Purchaser understands that:
(a)    the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6 of this Agreement) or
any applicable state securities laws and, consequently, the Purchaser may have
to bear the risk of owning the Securities for an indefinite period of time
because the Securities may not be transferred unless (i) the resale of the
Securities is registered pursuant to an effective registration statement under
the Securities Act or exempt from the registration requirements of the
Securities Act under Rule 144 thereunder; or (ii) the Purchaser has delivered to
the Company an opinion of counsel to the Purchaser (in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration, provided that no opinion shall be required
by the Company in the case of transfers under Rule 144; and
(b)    except as set forth in Article 6 of this Agreement, neither the Company
nor any other Person is under any obligation to register the resale of any of
the Securities under the Securities Act or any state or foreign securities laws
or to comply with the terms and conditions of any exemption thereunder.
3.8    Legends.
(a)    The Purchaser understands the certificates representing the Shares and
the Warrant Shares will bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such securities):
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
OF THE UNITED STATES IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR REGULATION S
THEREUNDER, AND ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE

7140498v.6
- 14 -

--------------------------------------------------------------------------------




REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY."
(b)    The Purchaser may request that the Company remove, and the Company agrees
to authorize the removal of any legend from the Shares and the Warrant Shares
(i) following any sale of the Shares and the Warrant Shares pursuant to an
effective registration statement, or (ii) if such Shares or Warrant Shares are
eligible for sale without restrictions under Rule 144 or under any no-action
letter issued by the SEC. Following the time a legend is no longer required for
any Shares or Warrant Shares hereunder, the Company will, no later than five (5)
Business Days following the delivery by the Purchaser to the Company or the
Company's transfer agent of a legended certificate representing such Shares or
Warrant Shares, accompanied by such additional information as the Company or the
Company's transfer agent may reasonably request, deliver or cause to be
delivered to the Purchaser a certificate representing such Shares or Warrant
Shares that is free from all restrictive and other legends.
(c)    Notwithstanding anything herein to the contrary, the Company acknowledges
and agrees that the Company will not require an opinion of counsel in connection
with the transfer by the Purchaser of any Shares to an Affiliate of the
Purchaser.
3.9    Authorization; Enforcement. The Purchaser is duly organized, validly
existing and in good standing under the laws of Delaware and has the requisite
power and authority to enter into this Agreement and the Related Agreements and
to consummate the transactions contemplated hereby and thereby. The Purchaser
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the Related Agreements. Upon the execution and
delivery of this Agreement and the Related Agreements, this Agreement and the
Related Agreements shall constitute a valid and binding obligation of the
Purchaser enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity and
except as rights to indemnity and contribution may be limited by applicable
securities laws or public policy underlying such laws.
3.10    No Short Sales. Between the time the Purchaser learned about the
Offering and the public announcement of the Offering, the Purchaser has not
engaged in any short sales or similar transactions with respect to the Common
Stock, nor has the Purchaser, directly or indirectly, caused any Person to
engage in any short sales or similar transactions with respect to the Common
Stock.
3.11    Brokers. The Purchaser has not engaged any brokers, finders or agents
and has not incurred, and will not incur, directly or indirectly, any liability
for brokerage for finder's fees or agent's commissions or any similar charges in
connection with this Agreement and the Related Agreements.

7140498v.6
- 15 -

--------------------------------------------------------------------------------




ARTICLE 4    

COVENANTS
4.1    Reporting Status and Public Information. The Common Stock is registered
under Section 12 of the Exchange Act. While the Company Common Stock remains
registered under Section 12 of the Exchange Act, the Company agrees to use
commercially reasonable efforts to (a) timely file all documents with the SEC,
(b) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times, (c) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act and (d) so long as a Holder owns any Shares or
Warrant Shares, furnish to such Holder, upon any reasonable request, a written
statement by the Company as to its compliance with Rule 144 under the Securities
Act, and of the Exchange Act, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company as
such Holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing a Holder to sell any such securities without registration.
4.2    Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC's rules and instructions for Reports on
Form 10‑Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
4.3    Securities Laws Disclosure; Publicity.
(a)    Except as may be required by law or the rules of the SEC or NASDAQ,
neither the Company nor any Subsidiary shall use the name of, or make reference
to, the Purchaser or any of its Affiliates in any press release or in any public
manner (including any reports or filings made by the Company under the Exchange
Act) without the Purchaser's prior written consent, which consent shall not be
unreasonably withheld or delayed. Any press release of the Company that
references the Purchaser or any of its Affiliates and their participation in the
Offering shall be approved by the Purchaser, which approval will not be
unreasonably withheld or delayed.
(b)    Within four (4) Business Days after the Closing Date, the Company shall
file a Current Report on Form 8‑K with the SEC describing the terms of the
transactions contemplated by this Agreement and the Related Agreements and
including as an exhibit to such Current Report on Form 8‑K this Agreement, in
the form required by the Exchange Act.
4.4    Covenants Pending Closing. Prior to the Closing, the Company shall
maintain its existence and conduct and cause its Subsidiaries to conduct their
respective

7140498v.6
- 16 -

--------------------------------------------------------------------------------




businesses in usual, regular and ordinary course in substantially the same
manner as heretofore conducted, and shall not, and shall not permit its
Subsidiaries to, without the prior written consent of the Purchaser, such
consent not to be unreasonably withheld, delayed or conditioned, take any action
which would result in any of the representations or warranties contained in this
Agreement not being materially true or correct at and as of the time immediately
after such action, or in any of the covenants contained in this Agreement
becoming incapable of performance. The Company will promptly advise the
Purchaser of any action or event of which it becomes aware which has the effect
of making materially incorrect any of such representations or warranties or
which has the effect of rendering any of such covenants incapable of
performance.
4.5    Limits on Additional Issuances. Neither the Company, any of its
Subsidiaries nor any of their respective Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Securities Act) that could be integrated with the sale of the
Securities in a manner that could require the registration of the Securities
under the Securities Act.
4.6    Sales by Purchaser. The Purchaser will not make any sale, transfer,
pledge or other disposition of the Securities in violation of U.S. federal or
state or foreign securities laws or the terms of this Agreement.
4.7    Further Assurances. Each of the parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its reasonable efforts to fulfill or obtain
the fulfillment of the conditions to the Closing as promptly as practicable.
4.8    Consents and Approvals. From and after the date hereof, the Company shall
use its reasonable best efforts to obtain as promptly as practicable any consent
or approval of any Person, including any regulatory authority, required in
connection with the transactions contemplated hereby.
4.9    Form D and Blue Sky. The Company agrees to timely file a Form D with the
SEC with respect to the Securities to the extent required under Regulation D of
the Securities Act and to provide, upon request, a copy thereof to the
Purchaser. The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to the Purchaser at the
Closing pursuant to this Agreement under applicable securities and "blue sky"
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Purchaser on or prior to the Closing Date. The Company shall make all timely
filings and reports relating to the offer and sale of the Securities required
under applicable securities and "blue sky" laws of the states of the United
States following the Closing Date. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 4.9.

7140498v.6
- 17 -

--------------------------------------------------------------------------------




4.10    Efforts to Satisfy Conditions. Each party shall use its commercially
reasonable efforts to satisfy each of the conditions to be satisfied by it as
provided in Article 5 of this Agreement.
4.11    Use of Proceeds. The proceeds received by the Company from the issuance
and sale of the Securities shall be used by the Company for working capital and
other general corporate purposes.
4.12    Expenses. The Company and the Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys' and
consultants' fees and expenses.
4.13    Indemnification. The Company and the Purchaser will indemnify and hold
the other (the "Indemnified Party") and its respective directors, officers,
stockholders, members, partners, employees and agents harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation that the Indemnified Party
and its directors, officers, stockholders, members, partners, employees and
agents may suffer or incur as a result of any breach of any of the
representations, warranties, covenants or agreements made by the other in this
Agreement. The detailed procedures for the indemnification under this Section
4.13 shall follow the procedures set forth in Sections 6.7(c) and 6.7(d).
4.14    Director Designation Rights.
(a)    Board Representation.
(i)    Promptly following the written request of the Purchaser, if prior to a
Termination Event, the Board shall adopt resolutions that (i) increase the
number of natural persons that constitute the whole Board by one (1) person and
(ii) fill the vacancy created by virtue of such increase in the size of the
Board with an individual designated by the Purchaser, who must in the reasonable
judgment of the Company, (A) qualify as an Independent Director, (B) have the
requisite skill and experience to serve as a director of a publicly traded
company, (C) not be prohibited or disqualified from serving as a director of the
Company pursuant to the Company's Bylaws (as in effect as of the date of
determination) or any rule or regulation of the Commission, NASDAQ (or any other
principal stock exchange or market upon which the Common Stock may trade), the
Company's, Nominating and Corporate Governance Committee Charter (as in effect
as of the date of determination) or by applicable law and (D) otherwise be
reasonably acceptable to the Company (the "Designated Director"). Such
Designated Director shall stand for nomination and appointment to the Company's
Board of Directors in accordance with the provisions in the Company's,
Nominating and Corporate Governance Committee Charter. The Purchaser shall, and
shall cause the Designated Director to, timely provide the Company with accurate
and complete information relating to the Purchaser and the Designated Director
that may be required to be disclosed by the Company under the Exchange Act. In
addition, at the Company's request, the Purchaser shall cause the Designated
Director to complete and execute the Company's standard director and officer
questionnaire and provide

7140498v.6
- 18 -

--------------------------------------------------------------------------------




such other information as the Company may reasonably request prior to being
admitted to the Board or standing for reelection at an annual meeting of
Stockholders or at such other time as may be requested by the Company.
(ii)    The Designated Director will hold office until his or her term expires
and such Designated Director's successor has been duly elected and qualified or
until such Designated Director's earlier death, resignation or removal.
(iii)    In order to designate an individual for appointment to the Board, the
Purchaser must submit to the Company a written notice in accordance with the
notice provisions set forth in Section 7.8 of this Agreement, which notice shall
include (i) the name, age, business address and residence address of such
designee, (ii) a current resume and curriculum vitae of such designee and (iii)
a statement describing such designee's qualifications.
(iv)    Prior to a Termination Event:
(A)    in connection with each annual meeting of Stockholders, and subject to
the conditions of Section 4.14(a)(i) of this Agreement, the Company shall
nominate the Designated Director for reelection to the Board and shall take all
reasonable and lawful actions necessary or advisable to cause the Board to
recommend that the Stockholders vote "FOR" the election of the Designated
Director;
(B)    upon written notice from the Company to the Purchaser that a Resignation
Event or Termination Event has occurred, which notice shall set forth in
reasonable detail the facts and circumstances constituting any Resignation Event
that has occurred, the Purchaser will cause the Designated Director then serving
as a member of the Board to resign as a member of the Board within two (2)
Business Days of such written notice; and
(C)    any vacancy caused by the death, disability or resignation of the
Designated Director shall be filled by the Board with an individual designated
by the Purchaser who, subject to the conditions of Section 4.14(a)(i) of this
Agreement, shall become the Designated Director.
(v)    Any action by the Purchaser to designate or replace the Designated
Director shall be evidenced in writing furnished to the Company and shall be
signed by or on behalf of the Purchaser.
(vi)    Prior to designating a Designated Director, the Purchaser shall enter
into a written agreement in a form reasonably satisfactory to the Company with
the Designated Director whereby such Designated Director agrees to resign as a
member of the Board upon a Resignation Event, a Termination Event or at the
Purchaser's request, as applicable. The Purchaser acknowledges and agrees that
such an agreement is in the best interest of the Company and the Purchaser, and
that the Company shall be a third party beneficiary of the terms and conditions
of such an agreement, and the Company shall have the right to enforce such an
agreement to the same extent as the parties thereto.

7140498v.6
- 19 -

--------------------------------------------------------------------------------




(b)    Termination of Director Designation Rights. Upon the occurrence of a
Termination Event, the Purchaser's right to designate, and the Company's
obligation to nominate, the Designated Director shall automatically terminate.
Additionally, if requested in writing by the Company following the occurrence of
a Termination Event, the Purchaser shall cause the Designated Director then
serving as a member of the Board, promptly following receipt of a written
request from the Company, to resign as a member of the Board (and, in all
events, within two (2) Business Days following such written request). In the
event the Company does not request that the Designated Director be caused to
resign upon occurrence of a Termination Event, such Designated Director will no
longer be considered a designee of the Purchaser and will be subject to election
and reelection in accordance with the Company Bylaws. The Purchaser shall have
the right at any time to cause the Designated Director to resign as a member of
the Board and to waive its rights to designate a nominee for election to the
Board.
4.15    Standstill. Following the Closing and until the Standstill Termination,
the Purchaser agrees that, unless specifically invited in writing by the
Company, neither it nor any of its Affiliates, will in any manner, directly or
indirectly:
(a)    effect, seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in, or in any way assist any other Person to effect,
seek, offer or propose (whether publicly or otherwise) to effect or participate
in:
(i)    any acquisition of any securities (or beneficial ownership thereof) or
all or substantially all of the assets of the Company or any of its
Subsidiaries; provided, however, that the Purchaser may acquire without the
prior consent of the Company up to an additional number of shares of the
Company's Common Stock equal to ten percent (10%) of such shares outstanding as
of the date of this Agreement,
(ii)    any tender or exchange offer, merger or other business combination
involving the Company or any of its Subsidiaries,
(iii)    any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
Subsidiaries, or
(iv)    any "solicitation" of "proxies" (as such terms are used in the proxy
rules of the Securities and Exchange Commission) or consents to vote any voting
securities of the Company;
(b)    form, join or in any way participate in a "group" (as defined under the
1934 Act) with respect to the securities of the Company;
(c)    make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving the Company or its securities or assets;
(d)    otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company;

7140498v.6
- 20 -

--------------------------------------------------------------------------------




(e)    take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in (a) above; or
(f)    enter into any discussions or arrangements with any third party with
respect to any of the foregoing.
ARTICLE 5    

CONDITIONS TO CLOSING
5.1    Conditions to Obligations of the Company. The obligation of the Company
to issue and deliver the Securities on the Closing Date shall be subject to the
performance by the Purchaser of its agreements theretofore to be performed
hereunder and to the satisfaction (or waiver), prior thereto or concurrently
therewith, of the following further conditions:
(a)    Receipt of Purchase Price. The Company shall have received payment of the
Purchase Price for the Securities being purchased hereunder. The Purchase Price
shall be paid in immediately available funds, in US dollars.
(b)    Representations and Warranties. The representations and warranties of the
Purchaser contained in Article 3 shall be true in all material respects on and
as of the Closing Date (except for such representations and warranties that are
qualified as to materiality, which shall be true in all respects) as though such
representations and warranties were made at and as of such date.
(c)    Compliance with Agreement. The Purchaser shall have performed and
complied in all material respects with all agreements, covenants and conditions
contained in this Agreement which are required to be performed or complied with
by them prior to or on the Closing Date.
(d)    Absence of Litigation. No proceeding challenging this Agreement or the
Related Agreements or the transactions contemplated hereby or thereby, or
seeking to prohibit, alter, prevent or materially delay the Closing, shall have
been instituted or be pending before any court, arbitrator, governmental body,
agency or official.
(e)    No Governmental Prohibition or Third Party Approval. The sale of the
Securities by the Company shall not be prohibited by any law or governmental
order or regulation and any government regulatory or third party consents or
approvals, if any, necessary for the sale of the Shares shall have been
received.
(f)    Purchaser Certificate. The Company shall have received a certificate from
the Purchaser, dated the Closing Date, signed by a duly authorized
representative of the Purchaser, certifying that the conditions specified in
Sections 5.1(b) and 5.1(c) hereof have been fulfilled.

7140498v.6
- 21 -

--------------------------------------------------------------------------------




(g)    Closing Deliverables. The Company shall have received all documents and
other items required to be delivered by the Purchaser to the Company pursuant to
Section 1.5 and as are reasonably required to be delivered by the Purchaser to
effectuate the transactions contemplated by this Agreement and the Related
Agreements.
5.2    Conditions to Purchaser's Obligations at the Closing. The obligation of
the Purchaser to purchase and pay for the Securities on the Closing Date shall
be subject to the performance by the Company of its agreements theretofore to be
performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true on and as of the Closing Date
in all material respects (except for such representations and warranties that
are qualified as to materiality, which shall be true in all respects) as though
such representations and warranties were made at and as of such date.
(b)    Compliance with Agreement. The Company shall have performed and complied
in all material respects with all agreements, covenants and conditions contained
in this Agreement which are required to be performed or complied with by the
Company prior to or on the Closing Date.
(c)    Compliance with Laws. The purchase of the Securities by the Purchaser
hereunder shall be legally permitted by all laws and regulations to which the
Purchaser or the Company is subject (including all applicable federal, state and
foreign securities laws).
(d)    No Material Adverse Effect. There shall have been no developments in the
business of the Company or its Subsidiaries which would be reasonably likely to
have a Material Adverse Effect.
(e)    Absence of Litigation. No proceeding challenging this Agreement or the
Related Agreements or the transactions contemplated hereby or thereby, or
seeking to prohibit, alter, prevent or materially delay the Closing, shall have
been instituted or be pending before any court, arbitrator, governmental body,
agency or official.
(f)    No Governmental Prohibition or Third Party Consents. The sale of the
Securities by the Company shall not be prohibited by any law or governmental
order or regulation and any governmental, regulatory or third party consents or
approvals, if any, necessary for the sale of the Securities shall have been
received.
(g)    NASDAQ Trading. Trading in the Common Stock shall not have been suspended
by the SEC or NASDAQ, and trading in securities generally as reported by NASDAQ
shall not have been suspended or limited, and the Common Stock shall not have
been delisted on NASDAQ. The Company shall have made any filings or
notifications required by NASDAQ.

7140498v.6
- 22 -

--------------------------------------------------------------------------------




(h)    Officer's Certificate. The Purchaser shall have received a certificate,
dated the Closing Date, signed by a duly authorized executive officer of the
Company, certifying that the conditions specified in the foregoing Sections
5.2(a), 5.2(b), 5.2(d), 5.2(e), 5.2(f) and 5.2(g) hereof have been fulfilled.
(i)    Secretary's Certificate. The Purchaser shall have received a certificate,
dated the Closing Date, of the Secretary of the Company attaching: (i) a true
and complete copy of the Certificate of Incorporation, in effect as of such
date; (ii) a true and complete copy of the Bylaws, in effect as of such date;
and (iii) resolutions of the Board authorizing the execution and delivery of
this Agreement, the transactions contemplated hereby, the approvals contemplated
by Section 2.29 herein and the issuance of the Securities.
(j)    Approval of Proceedings. All proceedings to be taken in connection with
the transactions contemplated by this Agreement, and all documents incident
thereto, shall be satisfactory in form and substance to the Purchaser and its
counsel. The Purchaser shall have received copies of all documents or other
evidence which they and their counsel may reasonably request in connection with
such transactions and of all records of corporate proceedings in connection
therewith in form and substance reasonably satisfactory to the Purchaser and
their counsel.
(k)    Closing Deliverables. The Purchaser shall have received the executed
Warrant and all documents and other items required to be delivered by the
Company to the Purchaser pursuant to Section 1.6 and as are reasonably required
to be delivered by the Company to effectuate the transactions contemplated by
this Agreement and the Related Agreements.
ARTICLE 6    

REGISTRATION RIGHTS
6.1    Initial Registration. Upon written demand by Holder at any time after six
(6) months after the Closing and during the Registration Period, the Company
shall prepare, and, as soon as practicable, but in no event later than thirty
(30) days after such date (the "Filing Deadline"), file with the SEC a
Registration Statement or Registration Statements (as necessary) on Form S-3
registering the offering and sale of all of the Registrable Securities. In the
event that Form S-3 is unavailable for such a registration, the Company shall
use such other form as is available for such a registration, subject to the
provisions of Section 6.4. The Company shall use its best efforts to cause such
Registration Statement to be declared effective by the SEC as soon as possible,
but in no event later than the fifth Business Day after the SEC advises the
Company that either (A) it will not review such Registration Statement or (B) it
has no further comments with respect to such Registration Statement (the
"Effectiveness Deadline").
6.2    Later Demand Registrations. If for any reason prior to the expiration of
the Registration Period, a Registration Statement required to be filed pursuant
to Section 6.1 ceases to be effective or fails to cover all of the Registrable
Securities required to be covered by such Registration Statement, a Holder may
demand registration pursuant to the terms of and within the time frames set
forth in Section 6.1 by providing written demand registration notice to

7140498v.6
- 23 -

--------------------------------------------------------------------------------




the Company (a "Demand Registration"). The Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefore, if applicable), or both, so as to cover all of the
Registrable Securities required to be covered by a Registration Statement
hereunder, as soon as practicable, but in any event not later than ten (10)
Business Days after the date that the Demand Registration notice is delivered to
the Company. The Company shall use its best efforts to cause such amendment
and/or new Registration Statement to become effective as soon as practicable
following the filing thereof. The compliance by the Company with the provisions
of this Section 6.2 shall not relieve the Company of any liability for a breach
of this Agreement, including, without limitation, any breach by the Company of
Section 6.1 hereof, and the Holder shall retain any remedies available at law or
in equity with respect thereto.
6.3    Ineligibility for Form S-3. Subject to Section 6.1 as it relates to the
use of Form S‑3, in the event that Form S-3 is not available for any
registration of Registrable Securities hereunder, the Company shall (i) register
the sale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holder and make such filing as soon as practical and
(ii) undertake to register the Registrable Securities on Form S‑3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S‑3 covering the Registrable Securities has been
declared effective by the SEC.
6.4    Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 6.1, the Company will
use its commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of distribution
thereof and, pursuant thereto, the Company shall have the following obligations
during the Registration Period (as hereinafter defined):
(a)    The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities (but in no event later than
the Filing Deadline) and use its best efforts to cause such Registration
Statement relating to the Registrable Securities to become effective as soon as
practicable after such filing (but in no event later than the applicable
Effectiveness Deadline in the case of a Form S‑3). The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earliest of (i) the two-year anniversary of the date that the Registration
Statement is declared effective; (ii) the date as of which the Holder may sell
all of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144 promulgated under the Securities Act (or
successor thereto) or (iii) the date on which the Holder shall have sold all the
Registrable Securities covered by such Registration Statement either pursuant to
the Registration Statement or in one or more transactions in which the Holder
obtained unlegended certificates representing the Registrable Securities so
purchased in accordance with applicable securities laws (the "Registration
Period"), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of any
prospectus only, in light of the circumstances under which they were made) not
misleading.

7140498v.6
- 24 -

--------------------------------------------------------------------------------




(b)    The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
distribution by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Article 6 (including pursuant to
this Section 6.4(b)) by reason of the Company filing a report on Form 10-K, Form
10-Q or Form 8-K or any analogous report under the Exchange Act), the Company
shall have incorporated such report by reference into the Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the Exchange Act report is filed which created the
requirement for the Company to amend or supplement the Registration Statement.
(c)    The Company shall (i) permit a legal counsel for the Holder to review and
comment upon those sections of (a) the Registration Statement which are
applicable to the Holder at least five (5) Business Days prior to its filing
with the SEC, (b) all other Registration Statements and all amendments and
supplements to all Registration Statements which are applicable to the Holder
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC and (c) not file
any Registration Statement (including any amendment or supplement thereto) or
document in a form to which such legal counsel reasonably objects. The Company
shall furnish to such legal counsel, without charge, (i) any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, provided the legal counsel shall keep such
correspondence confidential and shall not provide copies thereof to the Holder
without the Company's prior consent, (ii) promptly after the same is prepared
and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, and all
exhibits, and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
a Holder's legal counsel in performing the Company's obligations pursuant to
Section 6.4.
(d)    The Company shall furnish to the Holder whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by such
Holder, and all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, such number of copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto as such Holder may reasonably request and (iii) such other
documents, including copies of any

7140498v.6
- 25 -

--------------------------------------------------------------------------------




preliminary or final prospectus, as such Holder may reasonably request from time
to time in order to facilitate the disposition of the Registrable Securities
owned by such Holder.
(e)    If required under applicable law, the Company shall use its best efforts
to (i) register and qualify the Registrable Securities covered by a Registration
Statement under all other securities or "blue sky" laws of such jurisdictions in
the United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (w) make any change in the Company's
Certificate of Incorporation or Bylaws that the Board determines in good faith
to be contrary to the best interests of the Company and its stockholders,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 6.6(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify a Holder who
holds Registrable Securities of the receipt by the Company of any notification
with respect to the suspension of the registration or qualification of any of
the Registrable Securities for sale under the securities or "blue sky" laws of
any jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
(f)    As promptly as practicable after becoming aware of such event or
development, the Company shall notify a Holder in writing of the happening of
any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to the Holder as such
Holder may reasonably request. The Company shall also promptly notify a Holder
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to a Holder by facsimile on the same day of
such effectiveness and by overnight mail), (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company's reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.
(g)    The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify a Holder who holds Registrable Securities being sold of the

7140498v.6
- 26 -

--------------------------------------------------------------------------------




issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
(h)    If the offering is an underwritten offering, at the reasonable request of
a Holder and at such Holder's expense, the Company shall use its best efforts to
furnish to such Holder, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as a Holder may
reasonably request (i) a letter, dated such date, from the Company's independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering,
addressed to the Holder.
(i)    The Company shall, upon reasonable notice and during normal business
hours, make available for inspection by (i) the Holder, (ii) any legal counsel
representing an Holder and (iii) one firm of accountants or other agents
retained by such Holder (collectively, the "Inspectors") all pertinent financial
and other records, and pertinent corporate documents and properties of the
Company (collectively, the "Records"), which are requested for any purpose
reasonably related to a Holder's rights and/or the Company's obligations under
this Article 6, and cause the Company's officers, directors and employees to
supply all information which any Inspector may reasonably request; provided,
however, that each Inspector which is not a party hereto shall agree in writing
prior to obtaining access to any Records, and a Holder hereby agrees, to hold in
strict confidence and shall not make any disclosure (except to a Holder
similarly bound by the terms hereof) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. The Holder receiving the Records agrees that
it shall, if permitted by applicable law, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company prior to
making any such disclosure and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. The Holder undertaking an inspection
pursuant to this Section 6.4(i) shall, and shall instruct its other Inspectors
to, use commercially reasonable efforts to perform any such inspection in a
manner designed to not materially disrupt the business activities of the
Company. Nothing herein (or in any other confidentiality agreement between the
Company and a Holder) shall be deemed to limit the Holder's ability to sell
Registrable Securities in a manner which is otherwise consistent with applicable
laws and regulations.
(j)    The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such

7140498v.6
- 27 -

--------------------------------------------------------------------------------




information is necessary to comply with federal or state securities laws or the
rules of NASDAQ, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, (iv) such information has been made generally available to the
public other than by disclosure in violation of this Article 6 or any other
agreement, or (v) such Holder expressly consents in writing to the form and
content of any such disclosure. The Company agrees that it shall, if permitted
by applicable law, upon learning that disclosure of such information concerning
a Holder is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to such Holder
prior to making any such disclosure and allow such Holder, at the Holder's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
(k)    The Company shall use its best efforts either to (i) cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of the Shares on NASDAQ. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 6.4(k).
(l)    The Company shall cooperate with the Holder who holds Registrable
Securities being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as such Holder may reasonably request and registered in such
names as such Holder may request.
(m)    If requested by a Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment, as
necessary, such information as a Holder requests to be included therein relating
to the Holder and the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable, make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Holder holding
Registrable Securities.
(n)    The Company shall use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities within
the United States.

7140498v.6
- 28 -

--------------------------------------------------------------------------------




(o)    The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
(p)    Notwithstanding anything to the contrary in this Section 6.6, at any time
after the applicable Registration Statement has been declared effective by the
SEC, the Company may delay the disclosure of material non-public information
concerning the Company the disclosure of which at the time is not, in the good
faith opinion of the Board and its counsel, in the best interest of the Company
and, in the opinion of counsel to the Company, otherwise required (a "Grace
Period"); provided, that the Company shall promptly (i) notify the Holder in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that in each notice the Company will not disclose the
content of such material non-public information to the Holder) and the date on
which the Grace Period will begin, and (ii) notify the Holder in writing of the
date on which the Grace Period ends; and, provided, further, that no Grace
Periods shall exceed sixty (60) consecutive days and during any consecutive
three hundred sixty (360) day period, such Grace Periods shall not exceed an
aggregate of one hundred twenty (120) days and the first day of any Grace Period
must be at least five (5) trading days after the last day of any prior Grace
Period (an "Allowable Grace Period"). For purposes of determining the length of
a Grace Period above, the Grace Period shall begin on and include the date the
Holder receives the notice referred to in clause (i) and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) and the date referred to in such notice. The provisions of Section
6.4(g) hereof shall not be applicable during the period of any Allowable Grace
Period. Upon expiration of the Grace Period, the Company shall again be bound by
the first sentence of Section 6.4(f) with respect to the information giving rise
thereto unless such material non-public information is no longer applicable. In
the event that the Company shall exercise its right to effect a Grace Period
hereunder, the Registration Period during which the Registration Statement is to
remain effective shall be extended by a period of time equal to the duration of
any Grace Periods.
(q)    At the end of the Registration Period the Holder shall discontinue sales
of shares pursuant to the Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold, and such Holder shall notify the
Company of the number of shares registered which remain unsold immediately upon
receipt of such notice by the Company.
6.5    Obligations of the Holder.
(a)    At least seven (7) days prior to the first anticipated filing date of a
Registration Statement, the Company shall notify a Holder in writing of the
information the Company requires from such Holder if such Holder elects to have
any of its Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Article 6 with respect to such Registrable
Securities that such Holder shall furnish to the Company information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as

7140498v.6
- 29 -

--------------------------------------------------------------------------------




the Company may reasonably request, in each case within seven (7) Business Days
of being notified by the Company of its necessity.
(b)    A Holder by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of such Holder's election to
exclude all of such Holder's Registrable Securities from such Registration
Statement.
(c)    A Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6.4(g) or the first
sentence of Section 6.4(f), such Holder will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6.4(g) or the first
sentence of Section 6.4(f) or receipt of notice that no supplement or amendment
is required. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of a Holder in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which a Holder has entered
into a contract for sale prior to such Holder's receipt of a notice from the
Company of the happening of any event of the kind described in Section 6.4(g) or
the first sentence of Section 6.4(f) and for which such Holder has not yet
settled.
(d)    As promptly as practicable after becoming aware of such event, a Holder
shall notify the Company in writing of the happening of any event as a result of
which the information provided in writing by such Holder to the Company
expressly for use in the prospectus included in a Registration Statement, as
then in effect, includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that no separate written notification shall
be required for any event disclosed by such Holder in a timely filing with the
SEC relating to the Company's securities.
6.6    Expenses of Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to Sections 6.1 through 6.6 of
this Article 6, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, transfer agent fees and fees
and disbursements of counsel for the Company shall be paid by the Company;
provided, however, that the Company shall not be required to pay any fees of the
Holder's counsel or any underwriting discounts or commissions applicable to the
Holder's Registrable Securities.
6.7    Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Article 6:
(a)    To the extent permitted by law, the Company shall indemnify any Holder,
the directors, officers, members, partners, employees, agents or other
representatives of and each Person controlling such Holder within the meaning of
Section 15 of the Securities Act, with

7140498v.6
- 30 -

--------------------------------------------------------------------------------




respect to which any registration that has been effected pursuant to this
Agreement, against all claims, losses, damages, liabilities, fines, penalties,
charges, costs, reasonable attorneys' fees, amounts paid in settlement or
expenses, joint or several, (collectively, "Claims") (or action in respect
thereof), including any Claims incurred in settlement of any litigation,
commenced or threatened (subject to Section 6.7(c) below), arising out of or
based on (i) any untrue statement (or alleged untrue statement) of a material
fact contained in the Registration Statement, prospectus (final or preliminary),
any amendment or supplement thereof, issuer free-writing prospectus, circular,
or other document incident to any such registration, qualification or compliance
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, (ii) any
violation by the Company of any rule or regulation promulgated by the Securities
Act, the Exchange Act, or any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement
applicable to the Company and relating to any action or inaction required of the
Company in connection with any such registration, qualification or compliance,
or (iii) any violation by the Company of the terms of this Article 6, and will
reimburse any Holder, the directors, officers, members, partners, employees,
agents or other representatives of and each Person controlling such Holder, for
reasonable legal and other out-of-pocket expenses reasonably incurred in
connection with investigating or defending any such Claim as incurred; provided
that the Company will not be liable in any such case to the extent that any
untrue statement or omission or allegation thereof is made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of such Holder for use in preparation of such Registration Statement,
prospectus, amendment or supplement; provided, further that the Company will not
be liable in any such case where the Claim results from the material failure of
such Holder to comply with the covenants and agreements contained in this
Article 6 respecting sales of Registrable Securities.
(b)    The Purchaser will indemnify the Company, the directors, officers,
employees, agents, legal counsel and other representatives and each Person who
controls the Company within the meaning of Section 15 of the Securities Act,
against all Claims (or actions in respect thereof), including any Claims
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.7(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in the Registration
Statement, prospectus (final or preliminary), any amendment or supplement
thereof, issuer free-writing prospectus, circular or other documents, incident
to any such registration, qualification or compliance, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in light of
the circumstances in which they were made, and will reimburse the Company, the
directors, officers, employees, agents, legal counsel and other representatives
and each Person controlling the Company for reasonable legal and any other
expenses reasonably incurred in connection with investigating or defending any
such Claim as incurred, in each case to the extent, that such untrue statement
or omission or allegation thereof is made in reliance upon and in conformity
with written information furnished to the Company by or on behalf of a Holder
for use in preparation of the Registration Statement, prospectus, amendment or
supplement. Notwithstanding the foregoing, a Holder's aggregate liability
pursuant to subsection (b) and (d) of this Section 6.7 shall not exceed

7140498v.6
- 31 -

--------------------------------------------------------------------------------




the net proceeds received by such Holder from the sale of the Registrable
Securities pursuant to the Registration Statement giving rise to such liability.
(c)    Each party entitled to indemnification under this Section 6.7 (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party's expense, and provided, further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. Notwithstanding the foregoing, an Indemnified Party
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnifying Party, if representation of such Indemnified Party by
the counsel retained by the Indemnifying Party would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding. An Indemnifying
Party shall not be liable for any settlement of an action or claim effected
without its written consent (which consent will not be unreasonably withheld).
No Indemnifying Party, in its defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
(d)    If the indemnification provided for in this Section 6.7 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Claim referred to therein, then the Indemnifying Party, in lieu
of indemnifying such Indemnified Party thereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Claim in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such Claim as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission provided, that in no event shall any
contribution by a Holder hereunder when combined with amounts paid pursuant to
subsection (b) of this Section 6.7 exceed the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
contribution obligation.
6.8    Assignment and Transfer. The rights to cause the Company to register
Registrable Securities granted to the Purchaser by the Company in this Article 6
may be assigned to a Holder, provided that such Holder is an Affiliate of the
Purchaser, in connection with a

7140498v.6
- 32 -

--------------------------------------------------------------------------------




transfer by such Holder of all or a portion of its Registrable Securities;
provided, however, that such transfer must be made at least five (5) days prior
to the Filing Deadline and that (a) such transfer may otherwise be effected in
accordance with applicable securities laws, including establishing the
transferee's qualification as an "accredited investor" within the meaning of the
Securities Act and with the restrictions in this Agreement; (b) such Holder
gives prior written notice to the Company at least five (5) days prior to the
Filing Deadline; and (c) such transferee agrees in writing with the Company to
comply with and be bound by all of the provisions of this Agreement; and
(d) such transfer is otherwise in accordance with the applicable requirements of
this Agreement. Except as specifically permitted by this Section 6.8, the rights
of a Holder with respect to Registrable Securities as set out herein shall not
be transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited. Notwithstanding the foregoing
provisions of this Section 6.8, no such restriction shall apply to a transfer by
a Holder that is: (i) a partnership transferring to its partners or former
partners in accordance with partnership interests; (ii) a corporation
transferring to a wholly-owned subsidiary or a parent corporation that owns all
of the capital stock of the Holder; (iii) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company; (iv) an affiliated investment fund
transferring to another affiliated investment fund; or (v) an individual
transferring to the Holder's family member or trust for the benefit of an
individual Holder; provided that in each case the transfer is effected in
accordance with applicable securities laws, including establishing the
transferee's qualification as an "accredited investor" within the meaning of the
Securities Act, and the transferee agrees in writing to be subject to the terms
of this Agreement to the same extent as if the transferee were an original
Holder hereunder.
6.9    Amendment and Waiver of Registration Rights. The rights of any Holder
under the provisions of this Article 6 may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended by an instrument in writing
signed by such Holder. Any amendment or waiver effected in accordance with this
Section 6.9 shall be binding upon any Holder and the Company. By acceptance of
the benefits under this Article 6, any Holder of the Registrable Securities
hereby agree to be bound by the provisions hereof.
6.10    Lock-Up Period. For a period of twelve (12) months from the Closing
Date, the Purchaser agrees not to offer, sell, contract to sell, pledge, grant
any option to purchase, make any short sale or otherwise dispose of any shares
of the Company's Common Stock, or any securities convertible into, exchangeable
for or that represent the right to receive such shares, whether now owned or
hereinafter acquired, owned directly by the Purchaser or with respect to which
the Purchaser has beneficial ownership within the rules and regulations of the
SEC; provided, however, that this restriction shall not apply to the Purchaser's
existing obligations under a call option relating to 406,000 of the Company's
shares of Common Stock.
ARTICLE 7    

MISCELLANEOUS

7140498v.6
- 33 -

--------------------------------------------------------------------------------




7.1    Termination. This Agreement may be terminated at any time with respect to
the applicable parties prior to the Closing:
(a)    By mutual written agreement of the Company and the Purchaser;
(b)    By either the Company or the Purchaser by giving written notice to the
other party or parties if any governmental entity shall have issued an
injunction or other ruling prohibiting the consummation of any of the
transactions contemplated by this Agreement and the Related Agreements and such
injunction or other ruling shall not be subject to appeal or shall have become
final and unappealable;
(c)    By the Purchaser, if there shall have occurred an event or events
constituting a Material Adverse Effect;
(d)    By the Purchaser, if the Company shall have materially breached the terms
of this Agreement and such breach is not cured within five (5) Business Days
after receiving notice thereof;
(e)    By the Company if the Purchaser shall have materially breached the terms
of this Agreement and such breach is not cured within five (5) Business Days
after receiving notice thereof; or
7.2    Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 6.1, all rights and obligations of the parties hereunder
shall terminate without any liability on the part of any party or its Affiliates
in respect thereof; provided, however, that such termination shall not relieve
the Company or the Purchaser of any liability for any willful breach of this
Agreement.
7.3    Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York.
7.4    Counterparts; Signatures by Facsimile or Email. This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties. This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile or email
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.
7.5    Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.
7.6    Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then the remainder of
this Agreement shall remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to either party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced,

7140498v.6
- 34 -

--------------------------------------------------------------------------------




the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.
7.7    Entire Agreement; Amendments; Waiver. This Agreement and the Related
Agreements (including all schedules and exhibits hereto and thereto) constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement and the Related Agreements supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof. Except as otherwise provided herein, no provision of this
Agreement may be amended or waived other than by an instrument in writing signed
by the Company and the Purchaser, or in the case of a waiver, by the party
against whom enforcement of such waiver is sought. Any amendment effected in
accordance with this Section 7.7 shall be binding upon the holder of any
Securities purchased under this Agreement at the time outstanding, each future
holder of all such securities and the Company.
7.8    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed email, telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) Business Day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. The addresses for such
communications are:
If to the Company:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6069
Email: rlevine@fce.com
Attention: Ross Levine

FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Facsimile: (203) 825-6069
Email: mbishop@fce.com
Attention: Michael Bishop
with a copy to:
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036


7140498v.6
- 35 -

--------------------------------------------------------------------------------




Facsimile: (212) 336-2222
Email: pjschaeffer@pbwt.com
Attention: Peter J. Schaeffer
If the Purchaser:     NRG Energy Inc.
211 Carnegie Center
Princeton, NJ 08540-6213
Facsimile: (609) 524-4589
Attention: Christopher Sotos
Email: Christopher.Sotos@nrgenergy.com
NRG Energy Inc.
211 Carnegie Center
Princeton, NJ 08540
Facsimile: (609) 524-4589
Email: www.nrgenergy.com
Attention: Kevin P. Malcarney

Each party will provide ten (10) days' advance written notice to the other
parties of any change in its address.
7.9    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and permitted assigns. The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Purchaser, and the Purchaser may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.8
hereof.
7.10    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
7.11    No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
7.12    Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchaser. The Company therefore agrees
that the Purchaser is entitled to seek temporary and permanent injunctive relief
in any such case. The Purchaser also recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Company. The Purchaser therefore agrees
that the Company is entitled to seek temporary and permanent injunctive relief
in any such case.

7140498v.6
- 36 -

--------------------------------------------------------------------------------




7.13    Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchaser herein shall survive for a
period of twelve (12) months from the Closing Date. All covenants contained
herein shall survive the execution of this Agreement and the Closing of the
transactions contemplated hereby (except to the extent expressly provided in
this Agreement).
7.14    Limitation on Enforcement of Remedies. The Company hereby agrees that it
will not assert against the shareholders, limited partners or any members of the
Purchaser any claim it may have under this Agreement by reason of any failure or
alleged failure by such Purchaser to meet its obligations hereunder.
7.15    Aggregation of Stock. All shares of Registrable Securities held or
acquired by affiliated Person or Persons under common management or control
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.
7.16    Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (i) consents, waivers and modifications
which may hereafter be executed, (ii) documents received by the Purchaser on the
Closing Date (except for certificates evidencing the Shares themselves), and
(iii) financial statements, certificates and other information previously or
hereafter furnished to the Purchaser, may be reproduced by the Purchaser by any
photographic, photostatic, microfilm, micro‑card, miniature photographic or
other similar process and the Purchaser may destroy any original document so
reproduced. All parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Purchaser in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
7.17    Lost, etc. Certificates Evidencing Securities; Exchange. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any certificate or Warrant Agreement evidencing any
Securities owned by the Purchaser and (in the case of loss, theft or
destruction) of an unsecured indemnity satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such certificate, if mutilated, the Company
will make and deliver in lieu of such certificate a new certificate of like
tenor and for the number of securities evidenced by such certificate which
remain outstanding. The Purchaser's agreement of indemnity shall constitute
indemnity satisfactory to the Company for purposes of this Section 7.17. Upon
surrender of any certificate representing any Shares, for exchange at the office
of the Company, the Company at its expense will cause to be issued in exchange
therefor new certificates in such denomination or denominations as may be
requested for the same aggregate number of Shares represented by the certificate
so surrendered and registered as such holder may request. The Company will also
pay the cost of all deliveries of certificates for such Shares to the office of
the Purchaser (including

7140498v.6
- 37 -

--------------------------------------------------------------------------------




the cost of insurance against loss or theft in an amount satisfactory to the
holders) upon any exchange provided for in this Section 7.17.
7.18    Draftsmanship. Each of the parties hereto has been represented by its
own counsel and acknowledges that it has participated in the drafting of this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.
Whenever required by the context hereof, the singular number shall include the
plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
FUELCELL ENERGY, INC.
By:
/s/ Michael Bishop    
Name: Michael Bishop
Title: Senior Vice President and CFO





NRG ENERGY INC.
By:/s/ Christopher Sotos    
Name: Christopher Sotos
Title: Senior Vice President





7140498v.6
- 38 -

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the following meanings:
"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition "control," when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
"controlled" shall have meanings correlative to the foregoing).
"Allowable Grace Period" has the meaning set out in Section 6.4(p).
"Board" has the meaning set forth in Section 2.3(c).
"Business Day" means a day Monday through Friday on which banks are generally
open for business in New York City.
"Bylaws" has the meaning set forth in Section 2.3(d).
"Certificate of Incorporation" has the meaning set forth in Section 2.3(d).
"Claims" has the meaning set forth in Section 6.6(a).
"Closing" has the meaning set forth in Section 1.4.
"Closing Date" has the meaning set forth in Section 1.4.
"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.
"Company" has the meaning set forth in the introductory paragraph.
"Delay Payment Rate" means during the Damages Accrual Period, an amount per week
(or portion thereof) per share of Common Stock equal to 1% of the per share
Purchase Price of such Share.
"Demand Registration" has the meaning set forth in Section 6.2.
"DGCL" means the Delaware General Corporation Law.
"Disclosure Schedule" means the Disclosure Schedules of the Company delivered
concurrently herewith and incorporated herein by reference.
"Effectiveness Deadline" has the meaning set forth in Section 6.1.

7140498v.6



--------------------------------------------------------------------------------




"Evaluation Date" has the meaning set forth in Section 2.7.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Filing Deadline" has the meaning set forth in Section 6.1.
"Financial Statements" means the financial statements of the Company included in
the SEC Documents.
"Grace Period" has the meaning set forth in Section 6.4(p).
"Holder" means the Purchaser and any Person to whom the Purchaser, in accordance
with Section 6.8 hereof, transfers its rights under Article 6 of this Agreement.
"Indemnified Party" has the meaning set forth in Section 6.9(c).
"Indemnifying Party" has the meaning set forth in Section 6.9(c).
"Independent Director" means a person meeting the independence requirements
under any rule or regulation of the SEC or NASDAQ (or any other principal stock
exchange or market upon which the Common Stock may trade).
"Inspectors" has the meaning set forth in Section 6.4(i).
"Intellectual Property Rights" has the meaning set forth in Section 2.10(a).
"Investment Company Act" has the meaning set forth in Section 2.24.
"Liens" means security interests, pledges, liens, charges, claims, options,
restrictions on transfer, mortgages, rights of first refusal, preemptive or
similar rights, proxies and voting or other agreements, or other encumbrances of
any nature whatsoever.
"Material Adverse Effect" means an event, change or occurrence that
individually, or together with any other event, change or occurrence, has had or
reasonably could be expected to have a material adverse effect on (a) the
business, operations, assets, prospects or financial condition of the Company
and its Subsidiaries, taken together as a whole, or (b) the ability of the
Company to perform its obligations pursuant to the transactions contemplated by
this Agreement and the Related Agreements.
"Material Contracts" has the meaning set forth in Section 2.14(a).
"Material Permits" has the meaning set forth in Section 2.5(c).
"Named Executive Officer" means those individuals identified as Named Executive
Officer in the Company's proxy statement filed with the SEC on February 11,
2014.
"NASDAQ" has the meaning set forth in Section 1.1.

B-2
7140498v.6



--------------------------------------------------------------------------------




"Offering" means the offer, sale, issuance and purchase of the Shares
contemplated by this Agreement.
"Non-US Person" has the meaning set forth in Section 3.2.
"Per Share Purchase Price" has the meaning set forth in Section 1.1.
"Person" means any person, individual, corporation, limited liability company,
partnership, trust or other nongovernmental entity or any governmental agency,
court, authority or other body (whether foreign, federal, state, local or
otherwise).
"Preferred Stock" has the meaning set forth in Section 2.3(a).
"Purchaser" has the meaning set forth in the introductory paragraph.
"Purchase Price" has the meaning set forth in Section 1.1.
"Records" has the meaning set forth in Section 6.4(i).
The terms "register," "registered" and "registration" refer to the registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.
"Registrable Securities" means the Shares and the Warrant Shares; provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
Registration Statement declared effective by the SEC, (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale, (C)  in the
case of a particular Holder, are all available for sale by such Holder pursuant
to Rule 144 or a similar exemption under the Securities Act without limitation
during a three-month period without registration, or (D) are held by a Holder or
a permitted transferee pursuant to Section 6.8.
"Registration Delay" means the occurrence of any of (i) a Registration Statement
covering all of the Registrable Securities is not filed with the SEC on or
before the Filing Deadline or is not declared effective on or before the
Effectiveness Deadline, (ii) a Registration Statement in connection with a
Demand Registration covering all of the Registrable Securities required to be
covered thereby is not filed with the SEC on or before the deadline described in
the last sentence of Section 6.2, (iii) on any day during the Registration
Period (other than during an Allowable Grace Period), all of the Registrable
Securities required to be included in such Registration Statement cannot be sold
pursuant to such Registration Statement as a matter of law or because the
Company has failed to perform the applicable time period required for such
performance (including, without limitation, because of a failure to keep such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement, or to register a
sufficient number of Shares, or (iv) a Grace Period exceeds the length of an
Allowable Grace Period.

B-3
7140498v.6



--------------------------------------------------------------------------------




"Registration Period" has the meaning set forth in Section 6.6(a).
"Registration Statement" means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.
"Related Agreements" has the meaning set forth in Section 2.2.
"Required Approvals" has the meaning set forth in Section 2.5(b).
"Resignation Event" means that the Designated Director, as determined by the
Board in good faith following compliance with the procedures set forth below in
this definition, (A) is prohibited or disqualified from serving as an
Independent Director of the Company; (B) has engaged in acts or omissions
constituting a breach of the Designated Director's duty of loyalty to the
Company or its stockholders; (C) has engaged or more likely than not, as
determined by a majority of the independent directors of the Board (other than
the Designated Director), engaged in acts or omissions which involve moral
turpitude, fraud, intentional misconduct or an intentional violation of law,
(D) has engaged in any transaction involving the Company from which the
Designated Director derived an improper personal benefit, or (E) has violated
the attendance or other material Company policies applicable to all Board
members. Prior to making a determination that any Resignation Event described in
clauses (A) through (E) above has occurred, the Board shall provide the
Designated Director with proper notice of a meeting of the Board in accordance
with the Company's Bylaws at which the removal of such Designated Director will
be considered. At such duly called and held Board meeting, the Board shall
provide the Designated Director with a reasonable opportunity to be heard and to
present information relevant to the Board's proposed determination. The Board
may make a determination that a Resignation Event has occurred only following
its consideration in good faith of such information presented by the Designated
Director.
"Rule 144" means Rule 144 promulgated under the Securities Act, or any successor
rule.
"Sarbanes-Oxley Act of 2002" means the Sarbanes-Oxley Act of 2002, as amended,
and the related rules and regulations promulgated under such act or the Exchange
Act.
"SEC" means the United States Securities and Exchange Commission.
"SEC Documents" has the meaning set forth in Section 2.6.
"Securities" means the Shares, the Warrant and the Warrant Shares.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.
"Share" and "Shares" has the meaning set forth in Section 1.1.
"Standstill Termination" means the later of (i) the date that is eighteen months
from the Closing Date or (ii) the date that is one year from the last day that
the Purchaser's

B-4
7140498v.6



--------------------------------------------------------------------------------




Designated Director serves on the Company's Board. For the avoidance of doubt,
the provisions of Section 4.15 shall apply during all times that the Purchaser's
Designated Director serves on the Company's Board.
"Subsidiary" and "Subsidiaries" of any person shall mean any corporation,
partnership, limited liability company, joint venture or other legal entity of
which such Person (either above or through or together with any other
subsidiary) owns, directly or indirectly, more than 50% of the stock or other
equity interests the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.
"Termination Event" means the Purchaser ceasing to own at least five (5%) of the
shares of the Company's Common Stock outstanding as of the date of
determination.
"Warrant" has the meaning set forth in Section 1.1.
"Warrant Shares" has the meaning set forth in Section 1.1.





B-5
7140498v.6



--------------------------------------------------------------------------------




EXHIBIT B
DISCLOSURE SCHEDULES
This Disclosure Schedule is made and given pursuant to Section 2 of the
Securities Purchase Agreement, dated July 30, 2014, by and between Fuelcell
Energy, Inc. and NRG Energy Inc. (the "Agreement"). The section numbers below
correspond to the section numbers of the representations and warranties in the
Agreement.
None





C-1
7140498v.6

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF WARRANT

    
7203893v.4

--------------------------------------------------------------------------------




COMMON STOCK WARRANT


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE WARRANT UNDER SUCH ACT AND APPLICABLE LAWS OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
THIS WARRANT MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS
ON TRANSFER SET FORTH IN SECTION 10.
Warrant to Purchase up to 2,000,000 Shares
of Common Stock


This certifies that, for value received, NRG Energy Inc., a Delaware
corporation, or its registered and permitted assigns (the "Holder", "NRG") is
entitled, subject to the terms set forth herein, to purchase from FuelCell
Energy, Inc., a Delaware corporation (the "Company"), up to 2,000,000 shares of
the Common Stock ("Common Stock") of the Company, as constituted on the date
hereof (the "Warrant Issue Date"), at the Exercise Price. The Exercise Price and
the number of shares of Common Stock issuable on exercise of this Warrant are
subject to adjustment as provided below. This Warrant is being issued to NRG on
the date hereof and in connection with the Securities Purchase Agreement by and
between NRG and the Company of even date herewith (the "Securities Purchase
Agreement").
D.    Definitions.
As used herein, the terms set forth below shall have the following meanings:
"Affiliate" with respect to any person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person, or an authorized dealer representing such
person's product line. For the purposes of this definition, "control" when used
with respect to any person, means the power to direct the management and
policies of such person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.
"Change of Control" shall have the meaning specified in Section 2.
"Exercise Price" shall have the meaning specified in Section 4.
"Expiration Time" shall have the meaning specified in Section 2.
"Fundamental Transaction" shall have the meaning specified in Section 13.



-3-
7203893v.4

--------------------------------------------------------------------------------




"Shelf" shall have the meaning specified in Section 14.
E.    Term of Warrant. Subject to the terms and conditions set forth herein,
this Warrant shall be exercisable, in whole or in part, at any time or from time
to time, during the period (the "Term") beginning on the Warrant Issue Date and
ending at the earlier of (a) 5:00 p.m., Eastern Time, on July 30, 2017 and
(b) the date of a Change of Control (as such term is defined below) (the earlier
of such times, the "Expiration Time") and shall be void thereafter. The Company
shall notify Holder of a Change of Control at least 5 business days prior to the
date of such Change of Control. A "Change of Control" shall mean the closing of
any merger, consolidation or other transaction, or series of transactions
pursuant to which, in the aggregate, 50% or more of the voting power of the
outstanding capital stock of the Company, or all or substantially all of the
assets of the Company, shall have been sold, leased, transferred, conveyed,
licensed or otherwise disposed to any third party.
F.    Shares Subject to Purchase. The number of shares of Common Stock which
this Warrant entitles the Holder to purchase shall be 2,000,000 shares.
G.    Exercise Price. The Exercise Price shall be $3.35 per share of Common
Stock, as adjusted from time to time pursuant to Section 13 hereof.
H.    Exercise of Warrant.
ARTICLE 1    Surrender and Payment. The purchase rights represented by this
Warrant are exercisable by the Holder in whole or in part, at any time, or from
time to time, during the Term hereof as described in Section 2 above, by the
surrender of this Warrant and the Notice of Exercise annexed hereto duly
completed and executed on behalf of the Holder, at the office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon payment of the Exercise Price in cash or by certified check, wire
transfer or other payment means acceptable to the Company.
ARTICLE 2    Effectiveness of Exercise. This Warrant shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided herein, and the person entitled to receive
the shares of Common Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date. As promptly as practicable on or after such date and in any event
within five (5) days thereafter, the Company, at its expense, shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of shares issuable upon such exercise. In the event
that this Warrant is exercised in part, the Company at its expense will execute
and deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.
I.    No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the



-4-
7203893v.4

--------------------------------------------------------------------------------




Holder would otherwise be entitled, the Company shall make a cash payment equal
to the fair market value of one share of Common Stock multiplied by such
fraction.
J.    Sales of Common Stock Upon Exercise. For so long as NRG (or any Holder)
holds shares of Common Stock issued upon exercise of this Warrant, NRG (and any
Holder) agrees that they (in the aggregate) will not sell more than 10% of the
three-month average daily trading volume (as measured on the day of such sale)
of FCEL during any single trading day.
K.    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.
L.    Rights of Stockholders. Subject to Section 5(b), the Holder shall not be
entitled to vote or receive dividends or be deemed the holder of Common Stock or
any other securities of the Company that may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance, or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.



-5-
7203893v.4

--------------------------------------------------------------------------------




M.    Transfer of Warrant.
ARTICLE 1    Warrant Register. The Company will maintain a register (the
"Warrant Register") containing the names and addresses of the Holder or Holders.
Any Holder of this Warrant or any portion thereof may change such Holder's
address as shown on the Warrant Register by written notice to the Company
requesting such change. Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register. Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.
ARTICLE 2    Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 9(a) above, issuing the Common Stock or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.
ARTICLE 3    Limitations on Transfer. This Warrant may not be transferred or
assigned without the consent of the Company, provided that the Holder may assign
this Warrant without consent to any Affiliate. In no event may this Warrant be
transferred or assigned without compliance with the Securities Act of 1933, as
amended (the "Act"), and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company). Subject to the foregoing provisions, this Warrant may be
transferred by the Holder executing an assignment in the form annexed hereto and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
ARTICLE 4    Exchange of Warrant Upon a Transfer. On surrender of this Warrant
for exchange, properly endorsed on the Assignment Form appended hereto and
subject to the provisions of this Warrant with respect to compliance with the
Act and with the limitations on assignments and transfers contained in this
Section 10, the Company at its expense shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof.
N.    Reservation of Stock. The Company covenants that during the Term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation to provide
sufficient reserves of shares of Common Stock issuable upon exercise of this
Warrant. The Company further covenants that all shares that may be issued upon
the exercise of rights represented



-6-
7203893v.4

--------------------------------------------------------------------------------




by this Warrant, all as set forth herein, will be duly authorized, validly
issued, fully paid and nonassessable and shall be free from all preemptive
rights, taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein). The Company agrees that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the exercise of this Warrant.
O.    Notices.
ARTICLE 1    Whenever the Exercise Price or number of shares purchasable
hereunder shall be adjusted pursuant to Section 13 hereof, the Company shall
issue a certificate setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Exercise Price and number of shares purchasable
hereunder after giving effect to such adjustment, and shall cause a copy of such
certificate to be mailed (by first-class mail, postage prepaid) to the Holder of
this Warrant.
ARTICLE 2    In case:
2.1    the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or
2.2    of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or
2.3    of any voluntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 15
days prior to the date therein specified.





-7-
7203893v.4

--------------------------------------------------------------------------------




ARTICLE 3    All such notices, advices and communications shall be deemed to
have been received (i) in the case of personal delivery, on the date of such
delivery and (ii) in the case of mailing, on the fifth business day following
the date of such mailing.
P.    Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:
(a)    Merger, Sale of Assets, etc. (other than a Change of Control). If at any
time while this Warrant, or any portion hereof, is outstanding and unexpired
there shall be (i) a reorganization (other than a combination, reclassification,
exchange or subdivision of shares otherwise provided for herein), (ii) a merger
or consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company's capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (iii) a sale or transfer of the Company's properties and assets
as, or substantially as, an entirety to any other person (any such event, in
(i), (ii) and (iii), a "Fundamental Transaction"), then, except in the case of a
Change of Control which will be governed by Section 2, as a part of such
Fundamental Transaction, lawful provision shall be made so that the holder of
this Warrant shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified herein, the number of shares of stock or
other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 13. The foregoing provisions of this Section 13.1 shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation that are
at the time receivable upon the exercise of this Warrant. If the per share
consideration payable to the holder hereof for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company's
Board of Directors. In all events, appropriate adjustment (as determined in good
faith by the Company's Board of Directors) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant. For the sake of clarification, any Fundamental Transaction which
also constitutes a Change of Control shall be governed by Section 2, and the
provisions of this 13.1 shall not apply to such Change of Control transaction.
(b)    Reclassification, etc. If the Company, at any time while this Warrant, or
any portion hereof, remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this



-8-
7203893v.4

--------------------------------------------------------------------------------




Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 13.
(c)    Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant, or any portion hereof, remains outstanding and unexpired,
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination.
(d)    Adjustments for Dividends in Stock or Other Securities or Property. If
while this Warrant, or any portion hereof, remains outstanding and unexpired,
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible stockholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 13.
(e)    Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 13, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written
request, at any time, of any such Holder, furnish or cause to be furnished to
such Holder a like certificate setting forth: (i) such adjustments and
readjustments; (ii) the Exercise Price at the time in effect; and (iii) the
number of shares and the amount, if any, of other property that at the time
would be received upon the exercise of the Warrant.
(f)    No Impairment. The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 13 and in the
taking of all such action as may be



-9-
7203893v.4

--------------------------------------------------------------------------------




necessary or appropriate in order to protect the rights of the Holder of this
Warrant against impairment.
Q.    The shares issued upon exercise of this Warrant shall be registered in
accordance with NRG's registration rights as set forth in the Securities
Purchase Agreement.
R.    Obligations to Purchase Products. Nothing contained in this Warrant shall
be construed to obligate the Holder or any other person or entity to purchase
Products from the Company or to procure or seek to procure any Qualifying Order.
S.    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.



-10-
7203893v.4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, FUELCELL ENERGY, INC. has caused this Warrant to be executed
by its officer thereunto duly authorized.


Dated as of: July 30, 2014


FUELCELL ENERGY, INC.




By:    /s/ Michael S. Bishop    
    Name: Michael S. Bishop
    Title: Senior Vice President and CFO









-11-
7203893v.4

--------------------------------------------------------------------------------




NOTICE OF EXERCISE




To:
FUELCELL ENERGY, INC.



(1)    The undersigned hereby elects to purchase _________ shares of Common
Stock of FuelCell Energy, Inc., pursuant to the provisions of Section 5(a) of
the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.


(2)    Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:




    
(Name)




(3)    Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below.


    
(Name)




    
(Date)
(Signature)






-12-
7203893v.4

--------------------------------------------------------------------------------




ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the Warrant with respect to the number of shares of Common
Stock set forth below:


Name of Assignee Address No. of Shares






and does hereby irrevocably constitute and appoint _______________________
Attorney to make such transfer on the books of FuelCell Energy, Inc., maintained
for the purpose, with full power of substitution in the premises.




Dated:     


    
Signature of Holder









    
7203893v.4